DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed 5/10/2022has been entered.  
The affidavit by Nian Wang filed 4/27/2022 is acknowledged and fully considered. 

Status of claims
Note: On 10/19/2021, applicant elected SEQ ID NO: 8, (from SEQ ID NOs: 1-51), which encodes accelerated cell death 2 (ACD2) protein, without traverse. 

Claims 2, 7, 13-17, 21-22, 28-38, 40-56 had/have been canceled.
Claims 1, 23, 27 have been amended.
New claim 57 is added. 
In summary, claims 1, 3, 6, 9-10, 12, 18-20, 23, 26-27, 39 and 57 are examined in the office action. Non-elected species stand withdrawn.  Claims 4-5, 8, 11, 24-25 are exclusively drawn to non-elected species, thus are withdrawn.  

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration. See “Response to Arguments” at the end of office action. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 12/27/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 5/10/2022 have been thoroughly considered but are not deemed fully persuasive.

Claim Objections 
Claims 1 and 23 (and their dependent claims) are objected for informality:
In claim 1, “ACD2” and “RCCR” appear in a claim for the first time, the full names should be recited, followed by abbreviations in ()s. 
Line 2, “a polypeptide” is suggested be changed to ---the polypeptide---. 
Line 5, “a SDE” is suggested be changed to ---an SDE---. 
Line 7, “wherein” is suggested be changed to ---and wherein---. 
Lines 10-11, “1 nucleotides” is suggested be changed to ---1 nucleotide---.

In claim 23, “Las4025” appears in a claim for the first time, the full name should be recited, followed by abbreviation in a (). 
Line 2, “a ACD2 gene” is suggested be changed to ---an ACD2 gene---. 
Line 3, “a polypeptide” is suggested be changed to ---the polypeptide---. 
Line 6, it is suggested to add ---and--- after ‘;” at the end of step (a).   

See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required. 

Terminologies used in the claims as defined by the specification
According to specification [005], the full name of ACD2 is accelerated cell death 2.
According to specification [0100], the full name of RCCR is red chlorophyll catabolite reductase. 
According to specification [009] and [013], SDE15 is identified as CLIBASIA_04025 (Las4025). 
According to specification [028], SEQ ID NO:8 (elected species) is ACD2 Cs1g22670.1 cDNA sequence from Citrus sinensis cultivar Valencia.


Claim Rejections - 35 USC § 112
Failing to limit the independent claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends on the amended claim 1, reciting said modification comprises a deletion, a substitution, or an insertion.  
However, the amended claim 1 recites a specific deletion, substitution, or insertion in RCCR domain.  
Thus, claim 12 does not further limit the subject matter of claim 1.  Instead, claim 12 is broader in scope.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claim 1, 3, 6, 9-10, 12, 18-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  

Claims are broadly drawn to plants comprising plant cells comprising modification (insertion of an indel that disrupts expression of the RCCR domain, a deletion of at least 1 nucleotide of RCCR domain, and/or a substitution of at least 1 nucleotide of the RCCR domain resulting in an amino acid substitution relative to that found in nature) to endogenous accelerated cell death 2 (ACD2) gene. 
The polypeptides encoded by the endogenous ACD2 gene that interact with a genus of Sec-dependent effectors (SDEs) secreted by a bacterial species from the genus Ca. Liberibacter, while the modification interrupts interaction of the polypeptide with the genus of SDEs. 
The claimed functions are:
1. such modification interrupts interaction of the ACD2 polypeptide with the genus of SDEs; and
2. such interruption confers resistance or tolerance to Ca Liberibacter infection in the plant relative to a plant of the same variety lacking the modification.  

The specification describes the structure of SEQ ID NO: 8 by providing sequence information. 
According to specification ([0028]), SEQ ID NO:8, ACD2 Cs1g22670, is cDNA sequence from Citrus sinensis cultivar Valencia, encoding CsACD2.  
The specification describes that SDE15, a Sec-dependent effector from Ca. Liberibacter, caused infection in Nicotiana tabacum and Citrus and HLB-like symptoms ([Example 5, [0195]-[0196]).  
The specification describes that transgenic citrus plants over-expressing SDE15 were more susceptible to Ca. Liberibacter infection and symptoms (figs 7-9). 
The specification describes that there is direct interaction between SDE15 and CsACD2 (Example 8, [0202]). 
The specification does not provide examples of modifying RCCR domain to disrupt the interaction and confer resistance to Ca. Liberibacter infection. 
In the affidavit by Nian Wang, applicant made mutations to RCCR of SEQ ID NO: 8 (ACD2) by mutagenesis.  The non-interacted (to SDE15) colonies are found to be more resistant to Ca. Liberibacter (figures 4-6 of the affidavit).  
Accordingly, the specification suggests that SDE15 of the Ca. Liberibacter is related to the infection, and the infection may be associated to the interaction between SDE15 and CsACD2.  The affidavit describes that disrupting such interaction reduces Ca. Liberibacter infection.  
In prior art, Mach et al (The Arabidopsis-accelerated cell death gene ACD2 encodes red chlorophyll catabolite reductase and suppresses the spread of disease symptoms. PNAS vol. 98:771–776, 2001) teach that accelerated cell death 2 (acd2) mutants of Arabidopsis have spontaneous spreading cell death lesions and constitutive activation of defenses in the absence of pathogen infection (p771, abstract), and teach that the ACD2 gene encodes the Arabidopsis homologue of red chlorophyll catabolite reductase (RCCR) (p771, title, right col, lest para). 
Thus, the interaction of ACD2 and SDE15 is considered described.  Disruption such interaction by mutations in the RCCR domain of ACD2 for increasing resistance to Ca. Liberibacter infection is considered described.  

However, SDE15 is the only SDE in all of the examples of the specification and the affidavit. 
The specification does not describe the common structure feature of the genus of SDEs of Ca. Liberibacter; and does not describe the common structure feature of the genus of interactions of endogenous plant ACD2 and genus of SDEs of Ca. Liberibacter, not to mention the association to the function of conferring resistance or tolerance to Ca Liberibacter infection.  
The specification uses Blast tools to identity sequences having percent sequence identity ([0105]). 
Friedberg (Automated protein function prediction--the genomic challenge. Brief. Bioinformatics. 7:225-242, 2006) teaches that homology-based transfer is not reliable for functional annotation even with high- alignment percentages (page 227, second column). Friedberg also teaches that identification of functionally significant sub-regions is critical to functional annotation, and that often addition, deletion, or re-shuffling of domains can lead to errors in annotation (page 227, second column; page 228, 1st paragraph). Friedberg teaches that sequence-based tools are just not sensitive enough to identify functional protein similarity as databases get larger, and diversity of sequences gets larger (page 228, first full paragraph).  
Recently, Wang et al (From Protein Sequence to Protein Function via Multi-Label Linear Discriminant Analysis. IEEE/ACM TRANSACTIONS ON COMPUTATIONAL BIOLOGY AND BIOINFORMATICS, VOL. 14, NO. 3, 503-513, 2017) teach that FASTA and Basic Local Alignment Search Tool (BLAST) are useful but have limitations. Because a duplicate of a gene could adopt a new function in response to selective pressure during evolution, function transfer by homology on such gene and its product could produce erroneous results (p503, left col, 2nd para). There is no literature addressing the issue which criterion and which algorithm is optimal for protein function prediction.  Moreover, genes evolve at different rates due to both uneven selection pressure on their functions and the inherent mutation rate of different species, which means that it is difficult to establish a similarity measure that is reliable in all cases (p504, left col, 1st para). Computational approaches to predict protein function is to assist biologist to discover new functional roles of proteins for experimental verification (p508, right col, last para). 
Thus, the sequences and percentage identical thereof obtained by algorisms of bioinformatics tools are not consistent or reliable.  Experimental data is the most reliable, specifically for new proteins and new functions. 
In this case, applicant considers the function of resistance to Ca Liberibacter infection from the interaction of SDE-endogenous polypeptide a new function. 
In addition, in the art, Pang et al (Citrus CsACD2 Is a Target of Candidatus Liberibacter Asiaticus in Huanglongbing Disease. Plant Physiology, Vol. 184, pp. 792–805, 2020) suggest that the SDE15 suppression of plant immunity is CsACD2-dependent (p799, left col, 1st para), and that Cs1g22670 (CsACD2 encoded by SEQ ID NO: 8) is potentially involved in plant immunity (p796, left col, 1st para).   All other SDEs are putative (p794, left col, 1st para).  
As support, Zhang et al (A Sec-Dependent Secretory Protein of the Huanglongbing-Associated Pathogen Suppresses Hypersensitive Cell Death in Nicotiana benthamiana.  Frontiers in Microbiology. 1-11, 2020) teach that SDE15 directly interacts with a citrus protein ACCELERATED CELL DEATH 2 (ACD2) (p9, left col, 3rd para).  
Thus, up to 2020, SDE15 is the only described SDE in prior art and in the specification.  The specification and prior art had not named not to mention described any SDEs other than SDE15. 

Regarding the description of a representative number of species, SDE15 is the only named SDE in prior art and in the specification. The number of species of SDEs is unknown or putative so far.  Pang et al (2020) teach that there have identified 86 putative SDE proteins with functional Sec-dependent secretion signal peptides in Ca Liberibacter (p794, left col, 1st para). Thus, the number of the claimed interactions between the modified endogenous plant genes and SDE of Ca Liberibacter, is near infinite.    
As analyzed above, the genus of endogenous plant genes and encoded polypeptides, the genus of interactions of endogenous plant polypeptides and genus of SDEs of Ca. Liberibacter, and the genus of modifications, are heterologous in structure. 
Again, SDE15 is the only example of SDE in prior art and in the specification, which does not demonstrate the common structure feature of the genus of SDEs and the genus of interactions with ACD2, and is not sufficient to represent the genus of SDEs and the genus of interactions with ACD2. 
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.   

Note: Dependent claims 3-6, 9-10, 12, 19-20 do not cure the deficiency, thus, are included in the rejection. 
Claim 57 limits the genus of SDEs to SDE15. Thus, claim 57 is excluded from the rejection. 
According to specification [009] and [013], SDE15 is identified as CLIBASIA_04025 (Las4025).  Thus, method claims 23, 26-27 and 39 are excluded from the rejection. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural products without significant more. 
Claim 20 recites “a plant part of the plant of claim 1”.  According to specification ([083]), the term "plant part" refer to cells, tissues, organs, seeds, ….. "Seed" refers to any plant structure that is formed by continued differentiation of the ovule of the plant, following its normal maturation point at flower opening, irrespective of whether it is formed in the presence or absence of fertilization and irrespective of whether or not the seed structure is fertile or infertile.   Such seed is different from the seed of claim 19 structurally. 
In view of specification ([0114)), the “modification” is not required to be homozygote. The seed of claim 20 is not a seed that the plant of claim 1 grown from, rather is a seed that comprises embryo of a cross between the plant of claim 1 and another plant (another plant can be non-transgenic or another heterozygote).  Therefore, the seed as claimed can be heterozygote, homozygote or non-transgenic.  Thus, the part/seed of claim 20 encompasses a non-transgenic seed that is not distinguishable from a natural seed. 
Thus, the plant part of claim 20 encompassed parts that are not modified, which are natural plant parts, or are not distinguishable from natural plant parts.  
There is nothing added, not to mention significant more added to the natural products (seed or part). 
Therefore, the claim is rejected under 35 USC § 101.  
It is suggested to amend the claim to recite that wherein the plant part comprises the modification to overcome the rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
Claim 20 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Akpata et al (Chemical composition and selected functional properties of sweet orange (Citrus sinensis) seed flour. Plant Foods for Human Nutrition 54: 353–362, 1999). 
Claim 20 recites “a plant part of the plant of claim 1”.  According to specification ([083]), the term "plant part" refer to cells, tissues, organs, seeds, ….. "Seed" refers to any plant structure that is formed by continued differentiation of the ovule of the plant, following its normal maturation point at flower opening, irrespective of whether it is formed in the presence or absence of fertilization and irrespective of whether or not the seed structure is fertile or infertile.   Such seed is different from the seed of claim 19 structurally. 
In view of specification ([0114)), the “modification” is not required to be homozygote. The seed of claim 20 is not a seed that the plant of claim 1 grown from, rather is a seed that comprises embryo of a cross between the plant of claim 1 and another plant (another plant can be non-transgenic or another heterozygote).  Therefore, the seed as claimed can be heterozygote, homozygote or non-transgenic.  Thus, the part/seed of claim 20 encompasses a non-transgenic seed that is not distinguishable from a natural seed. 
Thus, the plant part of claim 20 encompassed parts that are not modified, which are natural plant parts, or are not distinguishable from natural plant parts.  
Akpata et al teach natural Citrus seed, which is a plant part (p353, abstract; p354, 2nd para).   
The plant part/seed of claim 20 is natural plant part/seed, and is not distinguishable from the plant part/seed of Akpata et al.  
Therefore, Akpata et al teach all of the claim limitation of claim 20. 	
It is suggested to amend the claim to recite that wherein the plant part comprises the modification to overcome the rejection. 

Remarks and Sequence Matches
The following references and sequence matches are relevant to instant application, thus are filed but not cited by examiner:
Wang et al (The Candidatus Liberibacter–Host Interface: Insights into Pathogenesis Mechanisms and Disease Control. Annu. Rev. Phytopathol.55:451-482, 2017).  The reference suggests that SDEs of Ca. Liberibacter may putatively affect plant immunity, but does not teach or suggest any modification (not to mention specific modification) to endogenous plant gene for resistance to Ca. Liberibacter infection.  
Fu et al (Transcriptome analysis of sweet orange trees infected with ‘Candidatus Liberibacter asiaticus’ and two strains of Citrus Tristeza Virus. BMC Genomics 17:349, 1-18, 2016). The reference suggests that Citrus accelerated cell death 2 (ACD2) was highly up-regulated only responding to viral vector CTV-B2 but not responding to CaLas (Ca. Liberibacter, p10, left col, 1st para; p9, Table 4). Thus, it does not teach the role of Citrus ACD2 in resistance to Ca. Liberibacter.  
Mach et al (The Arabidopsis-accelerated cell death gene ACD2 encodes red chlorophyll catabolite reductase and suppresses the spread of disease symptoms. PNAS vol. 98:771–776, 2001).  The reference teaches that accelerated cell death 2 (acd2) mutants of Arabidopsis have spontaneous spreading cell death lesions and constitutive activation of defenses in the absence of pathogen infection (p771, abstract), and teach that the ACD2 gene encodes the Arabidopsis homologue of red chlorophyll catabolite reductase (RCCR) (p771, title, right col, lest para).
Polypeptide sequences having 99.1% sequence match to instant SEQ ID NO: 8 (elected species) is taught in the art, but as uncharacterized protein.  Polynucleotide sequences having at least 95% identity to SEQ ID NO: 8 is not taught in prior art.  See “Sequence Matches” below. 

Above references, or any prior art, does not teach interaction between ACD2 peptide(s) and Sec-dependent pathway/effector (SDE), does not teach such interaction is related to resistance to Ca. Liberibacter infection, not to mention disrupting such interaction to achieve the resistance to Ca. Liberibacter infection.  No art rejections are made except to claim 20. 

Sequence Matches
Against instant SEQ ID NO: 8

RESULT 1
A0A067GHQ3_CITSI
ID   A0A067GHQ3_CITSI        Unreviewed;       332 AA.
AC   A0A067GHQ3;
DT   03-SEP-2014, integrated into UniProtKB/TrEMBL.
DT   03-SEP-2014, sequence version 1.
DT   02-JUN-2021, entry version 15.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:KDO79223.1};
GN   ORFNames=CISIN_1g020001mg {ECO:0000313|EMBL:KDO79223.1};
OS   Citrus sinensis (Sweet orange) (Citrus aurantium var. sinensis).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; malvids; Sapindales; Rutaceae; Aurantioideae; Citrus.
OX   NCBI_TaxID=2711 {ECO:0000313|EMBL:KDO79223.1, ECO:0000313|Proteomes:UP000027120};
RN   [1] {ECO:0000313|EMBL:KDO79223.1, ECO:0000313|Proteomes:UP000027120}
RP   NUCLEOTIDE SEQUENCE.
RG   International Citrus Genome Consortium;
RA   Gmitter F., Chen C., Farmerie W., Harkins T., Desany B., Mohiuddin M.,
RA   Kodira C., Borodovsky M., Lomsadze A., Burns P., Jenkins J., Prochnik S.,
RA   Shu S., Chapman J., Pitluck S., Schmutz J., Rokhsar D.;
RL   Submitted (APR-2014) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KK784878; KDO79223.1; -; Genomic_DNA.
DR   STRING; 2711.XP_006466607.1; -.
DR   eggNOG; ENOG502QSTY; Eukaryota.
DR   Proteomes; UP000027120; Unassembled WGS sequence.
DR   GO; GO:0009507; C:chloroplast; IBA:GO_Central.
DR   GO; GO:0051743; F:red chlorophyll catabolite reductase activity; IBA:GO_Central.
DR   GO; GO:0015996; P:chlorophyll catabolic process; IBA:GO_Central.
DR   InterPro; IPR009439; RCC_reductase.
DR   PANTHER; PTHR34685; PTHR34685; 1.
DR   Pfam; PF06405; RCC_reductase; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000027120}.
FT   REGION          27..58
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        27..54
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   332 AA;  36747 MW;  FB040DDF009A1B73 CRC64;

Alignment Scores:
Length:                 332    
Score:                  1690.00        Matches:       327    
Percent Similarity:     99.1%          Conservative:  2      
Best Local Similarity:  98.5%          Mismatches:    3      
Query Match:            68.5%          Indels:        0      
DB:                     82             Gaps:          0      

US-16-761-409-8 (1-1434) x A0A067GHQ3_CITSI (1-332)

Qy         25 ATGGCTGTGAACCACTTATGCCAGTGGCAGTATTTACGCTTCCAGCTCTCTCATCCATCG 84
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetAlaValAsnHisLeuCysGlnTrpGlnTyrLeuArgPheGlnLeuSerHisProSer 20

Qy         85 GCTCCGGCTTGCAGATATTTATCTCCTTCGAGACCAAAGTCCTCAACGTCGTCAACCGCC 144
              |||||||||||||||||||||||||||||||||   ||||||||||||||||||||||||
Db         21 AlaProAlaCysArgTyrLeuSerProSerArgSerLysSerSerThrSerSerThrAla 40

Qy        145 AAAGTCAATTGTTCTGCCGCACCATCGTCGTCTCCGATGGACTCGCACAACGAAGGCCGT 204
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 LysValAsnCysSerAlaAlaProSerSerSerProMetAspSerHisAsnGluGlyArg 60

Qy        205 AAGAAGTTCATGGAATTCCCCTACGCTTCAGGCCCTGTTAGGCAGCTGATGGTTGATCTC 264
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LysLysPheMetGluPheProTyrAlaSerGlyProValArgGlnLeuMetValAspLeu 80

Qy        265 GTATCAACGGTGGAGAATACCCTCGATTCGCAGCTACTCCCTTGCACTCTGCCACCAGAT 324
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         81 ValSerThrValGluAsnThrLeuAspSerGlnLeuLeuProCysThrLeuProProAsp 100

Qy        325 GTACAGTATTACGAGAACCAAAATGGCACTGCTCAAGCTTCTCTTCAAATCAGATCCGGG 384
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 ValGlnTyrTyrGluAsnGlnAsnGlyThrAlaGlnAlaSerLeuGlnIleArgSerGly 120

Qy        385 CTCAAGTCCTCACTGATTGATTTCATACTGGGAAGTTGGGTACACAGTGAGCTACCAACA 444
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LeuLysSerSerLeuIleAspPheIleLeuGlySerTrpValHisSerGluLeuProThr 140

Qy        445 GGAGCAGCATTGAACATAACAAGCCTTTCAGCATATCTAAACTCTTCCACTGATGCACCA 504
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 GlyAlaAlaLeuAsnIleThrSerLeuSerAlaTyrLeuAsnSerSerThrAspAlaPro 160

Qy        505 AACTTGCTAATTGAGCTCATCCAGAGTAGCCCTACTTCTCTAGTCCTCATCCTTGACTTG 564
              |||||||||||||||||||||||||||||||||:::||||||||||||||||||||||||
Db        161 AsnLeuLeuIleGluLeuIleGlnSerSerProSerSerLeuValLeuIleLeuAspLeu 180

Qy        565 CCTCCTCGAAAGGATCTTGTCCTCCATCCCGACTATCTTCACACTTTCTATGAAAGCACA 624
                 ||||||||||||||||||||||||||||||||||||   ||||||||||||||||||
Db        181 SerProArgLysAspLeuValLeuHisProAspTyrLeuGlnThrPheTyrGluSerThr 200

Qy        625 CGGTTGGATGAATATAGGCAAATGCTTGAGAAAGTACCTGAAGTTAGACCCTACTTCTCT 684
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        201 ArgLeuAspGluTyrArgGlnMetLeuGluLysValProGluValArgProTyrPheSer 220

Qy        685 TCTTCCCTTTACTTAAGATGTGTCGTCTCTCCTTCAGCAATTATGGTCCGTGTAGATACT 744
              ||||||||||||||||||||||||:::|||||||||||||||||||||||||||||||||
Db        221 SerSerLeuTyrLeuArgCysValIleSerProSerAlaIleMetValArgValAspThr 240

Qy        745 GAAACTGAAACTGGGGCAGGTGAATCAACACGTTTGGACTATATTATAACAAATCATGTG 804
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GluThrGluThrGlyAlaGlyGluSerThrArgLeuAspTyrIleIleThrAsnHisVal 260

Qy        805 CATCCTGTTGCTAAGCAAGTTATTGGAATCTGGCTAAATCAGTGTGCTTGTGGAGGGAGA 864
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        261 HisProValAlaLysGlnValIleGlyIleTrpLeuAsnGlnCysAlaCysGlyGlyArg 280

Qy        865 CATGTAGGGGAGTCAGACAAGGCTTATCTGGAAAAGAGGGATGGGTTGATTAAGAACAAA 924
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 HisValGlyGluSerAspLysAlaTyrLeuGluLysArgAspGlyLeuIleLysAsnLys 300

Qy        925 ACTATTGAGATTGATCTCGGCTCTAGCTTTCCGAGATTGTTTGGACCGCAGGTAGCAAGC 984
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ThrIleGluIleAspLeuGlySerSerPheProArgLeuPheGlyProGlnValAlaSer 320

Qy        985 CGGGTATTAGGCGAGATACAGAAGGTTTTTACTGCC 1020
              ||||||||||||||||||||||||||||||||||||
Db        321 ArgValLeuGlyGluIleGlnLysValPheThrAla 332


RESULT 2
V4RWD5_CITCL
ID   V4RWD5_CITCL            Unreviewed;       332 AA.
AC   V4RWD5;
DT   22-JAN-2014, integrated into UniProtKB/TrEMBL.
DT   22-JAN-2014, sequence version 1.
DT   02-JUN-2021, entry version 21.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:ESR39133.1};
GN   ORFNames=CICLE_v10026041mg {ECO:0000313|EMBL:ESR39133.1};
OS   Citrus clementina (Clementine) (Citrus deliciosa x Citrus sinensis).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; malvids; Sapindales; Rutaceae; Aurantioideae; Citrus.
OX   NCBI_TaxID=85681 {ECO:0000313|EMBL:ESR39133.1, ECO:0000313|Proteomes:UP000030687};
RN   [1] {ECO:0000313|EMBL:ESR39133.1, ECO:0000313|Proteomes:UP000030687}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=cv. Clemenules {ECO:0000313|Proteomes:UP000030687};
RG   International Citrus Genome Consortium;
RA   Jenkins J., Schmutz J., Prochnik S., Rokhsar D., Gmitter F., Ollitrault P.,
RA   Machado M., Talon M., Wincker P., Jaillon O., Morgante M.;
RL   Submitted (OCT-2013) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KI536925; ESR39133.1; -; Genomic_DNA.
DR   RefSeq; XP_006425893.1; XM_006425830.1.
DR   STRING; 85681.XP_006425893.1; -.
DR   EnsemblPlants; ESR39133; ESR39133; CICLE_v10026041mg.
DR   GeneID; 18036721; -.
DR   Gramene; ESR39133; ESR39133; CICLE_v10026041mg.
DR   KEGG; cic:CICLE_v10026041mg; -.
DR   eggNOG; ENOG502QSTY; Eukaryota.
DR   Proteomes; UP000030687; Unassembled WGS sequence.
DR   GO; GO:0051743; F:red chlorophyll catabolite reductase activity; IEA:InterPro.
DR   InterPro; IPR009439; RCC_reductase.
DR   PANTHER; PTHR34685; PTHR34685; 1.
DR   Pfam; PF06405; RCC_reductase; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000030687}.
FT   REGION          27..58
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        27..54
FT                   /note="Polar residues"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   332 AA;  36747 MW;  FB040DDF009A1B73 CRC64;

Alignment Scores:
Length:                 332    
Score:                  1690.00        Matches:       327    
Percent Similarity:     99.1%          Conservative:  2      
Best Local Similarity:  98.5%          Mismatches:    3      
Query Match:            68.5%          Indels:        0      
DB:                     84             Gaps:          0      

US-16-761-409-8 (1-1434) x V4RWD5_CITCL (1-332)

Qy         25 ATGGCTGTGAACCACTTATGCCAGTGGCAGTATTTACGCTTCCAGCTCTCTCATCCATCG 84
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetAlaValAsnHisLeuCysGlnTrpGlnTyrLeuArgPheGlnLeuSerHisProSer 20

Qy         85 GCTCCGGCTTGCAGATATTTATCTCCTTCGAGACCAAAGTCCTCAACGTCGTCAACCGCC 144
              |||||||||||||||||||||||||||||||||   ||||||||||||||||||||||||
Db         21 AlaProAlaCysArgTyrLeuSerProSerArgSerLysSerSerThrSerSerThrAla 40

Qy        145 AAAGTCAATTGTTCTGCCGCACCATCGTCGTCTCCGATGGACTCGCACAACGAAGGCCGT 204
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 LysValAsnCysSerAlaAlaProSerSerSerProMetAspSerHisAsnGluGlyArg 60

Qy        205 AAGAAGTTCATGGAATTCCCCTACGCTTCAGGCCCTGTTAGGCAGCTGATGGTTGATCTC 264
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LysLysPheMetGluPheProTyrAlaSerGlyProValArgGlnLeuMetValAspLeu 80

Qy        265 GTATCAACGGTGGAGAATACCCTCGATTCGCAGCTACTCCCTTGCACTCTGCCACCAGAT 324
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         81 ValSerThrValGluAsnThrLeuAspSerGlnLeuLeuProCysThrLeuProProAsp 100

Qy        325 GTACAGTATTACGAGAACCAAAATGGCACTGCTCAAGCTTCTCTTCAAATCAGATCCGGG 384
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 ValGlnTyrTyrGluAsnGlnAsnGlyThrAlaGlnAlaSerLeuGlnIleArgSerGly 120

Qy        385 CTCAAGTCCTCACTGATTGATTTCATACTGGGAAGTTGGGTACACAGTGAGCTACCAACA 444
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LeuLysSerSerLeuIleAspPheIleLeuGlySerTrpValHisSerGluLeuProThr 140

Qy        445 GGAGCAGCATTGAACATAACAAGCCTTTCAGCATATCTAAACTCTTCCACTGATGCACCA 504
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 GlyAlaAlaLeuAsnIleThrSerLeuSerAlaTyrLeuAsnSerSerThrAspAlaPro 160

Qy        505 AACTTGCTAATTGAGCTCATCCAGAGTAGCCCTACTTCTCTAGTCCTCATCCTTGACTTG 564
              |||||||||||||||||||||||||||||||||:::||||||||||||||||||||||||
Db        161 AsnLeuLeuIleGluLeuIleGlnSerSerProSerSerLeuValLeuIleLeuAspLeu 180

Qy        565 CCTCCTCGAAAGGATCTTGTCCTCCATCCCGACTATCTTCACACTTTCTATGAAAGCACA 624
                 ||||||||||||||||||||||||||||||||||||   ||||||||||||||||||
Db        181 SerProArgLysAspLeuValLeuHisProAspTyrLeuGlnThrPheTyrGluSerThr 200

Qy        625 CGGTTGGATGAATATAGGCAAATGCTTGAGAAAGTACCTGAAGTTAGACCCTACTTCTCT 684
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        201 ArgLeuAspGluTyrArgGlnMetLeuGluLysValProGluValArgProTyrPheSer 220

Qy        685 TCTTCCCTTTACTTAAGATGTGTCGTCTCTCCTTCAGCAATTATGGTCCGTGTAGATACT 744
              ||||||||||||||||||||||||:::|||||||||||||||||||||||||||||||||
Db        221 SerSerLeuTyrLeuArgCysValIleSerProSerAlaIleMetValArgValAspThr 240

Qy        745 GAAACTGAAACTGGGGCAGGTGAATCAACACGTTTGGACTATATTATAACAAATCATGTG 804
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GluThrGluThrGlyAlaGlyGluSerThrArgLeuAspTyrIleIleThrAsnHisVal 260

Qy        805 CATCCTGTTGCTAAGCAAGTTATTGGAATCTGGCTAAATCAGTGTGCTTGTGGAGGGAGA 864
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        261 HisProValAlaLysGlnValIleGlyIleTrpLeuAsnGlnCysAlaCysGlyGlyArg 280

Qy        865 CATGTAGGGGAGTCAGACAAGGCTTATCTGGAAAAGAGGGATGGGTTGATTAAGAACAAA 924
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 HisValGlyGluSerAspLysAlaTyrLeuGluLysArgAspGlyLeuIleLysAsnLys 300

Qy        925 ACTATTGAGATTGATCTCGGCTCTAGCTTTCCGAGATTGTTTGGACCGCAGGTAGCAAGC 984
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ThrIleGluIleAspLeuGlySerSerPheProArgLeuPheGlyProGlnValAlaSer 320

Qy        985 CGGGTATTAGGCGAGATACAGAAGGTTTTTACTGCC 1020
              ||||||||||||||||||||||||||||||||||||
Db        321 ArgValLeuGlyGluIleGlnLysValPheThrAla 332


Response to Arguments
Improper Markush Groups 
The Rejection to claims 2, 6-7 is withdrawn in view of claim amendments and cancelations.  
35 USC §112(b) 
The Rejection is withdrawn in view of claim amendments and cancelations.  
However, claims are objected for informalities.   See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
35 USC §112(a) enablement 
In view of the claim amendments and cancelations, the affidavit and the arguments by applicant, the rejection for lacking enablement is withdrawn.  

35 U.S.C. 112(a) as failing to comply with written description requirement
	The rejection is newly made in view of the significant claim amendments, focusing on the lacking written description of the genus of SDEs. The arguments to the previous rejection are no longer applicable.  
In summary, the affidavit by Nian Wang filed 4/27/2022, and the argument are fully considered.  As analyzed above, the specification, the argument, the affidavit, and the prior art, support that SDE 15 identified as Las4025) is the only described SDE.   
Thus, claim 57, and method claims 23, 26-27, 39 are not rejected.  

35 USC §101 
Applicant argues that a plant part with enough modified plant cells to create tolerance or resistance to Ca. Liberibacter is non-natural. 
The argument is fully considered but not deemed persuasive.
As analyzed above, claim 20 recites “a plant part of the plant of claim 1”.  According to specification ([083]), the term "plant part" refer to cells, tissues, organs, seeds, ….. "Seed" refers to any plant structure that is formed by continued differentiation of the ovule of the plant, following its normal maturation point at flower opening, irrespective of whether it is formed in the presence or absence of fertilization and irrespective of whether or not the seed structure is fertile or infertile.   Such seed is different from the seed of claim 19 structurally.  In view of specification ([0114)), the “modification” is not required to be homozygote. The seed of claim 20 is not a seed that the plant of claim 1 grown from, rather is a seed that comprises embryo of a cross between the plant of claim 1 and another plant (another plant can be non-transgenic or another heterozygote).  Therefore, the seed as claimed can be heterozygote, homozygote or non-transgenic.  Thus, the part/seed of claim 20 encompasses a non-transgenic seed that is not distinguishable from a natural seed.  Thus, the plant part of claim 20 encompassed parts that are not modified, which are natural plant parts, or are not distinguishable from natural plant parts.  


35 USC §102 
Applicant argues that because Akpata does not teach tolerance or resistance to Ca. Liberibacter.  As stated in response to the §101 rejection, the plant part of claim 20 must contain enough modified plant cells to create tolerance or resistance to Ca. Liberibacter. 
The argument is fully considered but not deemed persuasive.
As analyzed above, claim 20 recites “a plant part of the plant of claim 1”.  According to specification ([083]), the term "plant part" refer to cells, tissues, organs, seeds, ….. "Seed" refers to any plant structure that is formed by continued differentiation of the ovule of the plant, following its normal maturation point at flower opening, irrespective of whether it is formed in the presence or absence of fertilization and irrespective of whether or not the seed structure is fertile or infertile.   Such seed is different from the seed of claim 19 structurally.  In view of specification ([0114)), the “modification” is not required to be homozygote. The seed of claim 20 is not a seed that the plant of claim 1 grown from, rather is a seed that comprises embryo of a cross between the plant of claim 1 and another plant (another plant can be non-transgenic or another heterozygote).  Therefore, the seed as claimed can be heterozygote, homozygote or non-transgenic.  Thus, the part/seed of claim 20 encompasses a non-transgenic seed that is not distinguishable from a natural seed.  Thus, the plant part of claim 20 encompassed parts that are not modified, which are natural plant parts, or are not distinguishable from natural plant parts.  
Akpata teaches such seed as analyzed above. 

Conclusion 
Claims 1, 3, 6, 9-10, 12, 18-20 are rejected. 
Claims 23, 26-27, 39 are objected. 
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662